[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The defendants in the above entitled action have moved for articulation of the legal and factual basis for the court's decision approving the foreclosure sale of the subject property for $492,000. The court had two appraisals at $615,000 and $650,000. Using the appraisal most favorable to the defendants' argument, specifically $650,000, the property sold for approximately 76% of the appraised value which is well within the court's standard for such sales.
HICKEY, WILLIAM F., J.